228, 88 P.3d 840, 841, 844 (2004) (holding that an appeal is generally an
adequate legal remedy precluding writ relief). Accordingly, we
              ORDER the petition DENIED. 1




                                          Douglas


                                                 0124                   J.
                                           Cherry



                                           Gibboirs



cc: Hon. Joanna Kishner, District Judge
     Fox Rothschild, LLP, Las Vegas
     Canyon Law Group, PLLC
     Eighth District Court Clerk




         'We also deny as moot petitioners' motion to stay the proceedings
below.



                                      2